Citation Nr: 0505365	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-02 857	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



REMAND

The veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A review of the veteran's service medical records (SMRs) 
reveals that he was administered whispered and spoken voice 
hearing tests at his separation physical examination.  Both 
tests revealed hearing acuity of 15/15 in each ear.  The SMRs 
are negative for any evaluation or finding of loss of hearing 
acuity.

The veteran submitted his original claim for service 
connection for hearing loss in April 2003.  

Associated with the claims file are two Beltone audiograms 
dated in 1982.  The audiograms were submitted in chart form, 
without an interpretation of the results as a level of 
decibel loss at the tested frequencies.  Nevertheless, they 
appear to show decreased hearing acuity in higher 
frequencies.

The veteran was afforded a VA audiology examination in July 
2003.  The examiner noted that the veteran felt that his 
hearing loss was due to noise exposure in service while 
serving on a United States Navy ship during the Korean 
conflict.  The veteran related that while on the ship he was 
assigned topside duties near 7-inch guns; he said he 
complained of the noise and was transferred to radar duty 
below deck.  The examiner noted the separation examination 
results.  The examiner also noted that the veteran had worked 
at a Westinghouse plant where there were noisy areas that 
required hearing protection; however, the veteran had not 
generally been employed in those areas.  The veteran 
indicated that hearing loss had been demonstrated on annual 
tests while he was employed at Westinghouse.  

The VA examiner pointed out that the problem with a whispered 
voice test result is that it does not rule out the 
possibility of the existence of a high frequency hearing 
loss.  The examiner recommended that the hearing tests done 
while the veteran was employed at Westinghouse be obtained so 
that evidence of hearing loss closer to the veteran's period 
of military service could be considered.  Nevertheless, based 
on the available record, the examiner opined that it was at 
least as likely as not that the veteran's hearing loss could 
be related to his military service.  

The examiner's use of the word "could" suggests only a 
possibility under the circumstances.  It evinces very little 
certainty on the examiner's part.  In fact, it is fairly 
clear that the examiner thought that obtaining records of 
hearing tests conducted closer in proximity to the veteran's 
period of military service would be helpful.  Because such 
tests were in fact conducted at the veteran's place of 
employment, the Board finds that further evidentiary 
development to seek for such records is required.  

This case is REMANDED for the following actions:

1.  After obtaining authorization from 
the veteran, the RO should seek for 
records of hearing tests conducted while 
the veteran was employed by Westinghouse.  

2.  After any records are obtained, the 
examiner who conducted the July 2003 
audiometric evaluation should be asked to 
again examine the record and provide an 
opinion as to the medical probabilities 
that the veteran's defective hearing is 
attributable to his period of military 
service.  The bases for the examiner's 
conclusion should be set forth in detail.  
(If the examiner is not available, 
another examination should be scheduled 
with a view toward obtaining this medical 
nexus opinion.)

3.  If the benefit sought is not granted, 
a supplemental statement of the case 
should be issued.  After the veteran and 
his representative have been given 
opportunity to respond, the claims file 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).






